Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 does not end with a period. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/5/2020; 4/5/2020; 4/23/2020; 5/7/2020; 7/22/2020; 8/4/2020; 12/16/2020; 6/16/2021; 7/16/2021; 12/2/2021; 1/27/2022 and 5/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

As to claim 1, Mirhaji discloses a method for deferred processing, the method comprising: 
automatically receiving, by a computing entity, a plurality of messages via one or more communications interfaces, each message comprising data corresponding to a subject entity (fig. 15); 
for each message of the plurality of messages, generating, by the computing entity, an application programming interface (API) request to an identity matching service, wherein the API request comprises a first attribute and a second attribute (fig. 15.); 
for each message of the plurality of messages, receiving, by the computing entity, an API response comprising an entity identifier corresponding to the subject entity, for each message of the plurality of messages, automatically generating, by the computing entity, a data artifact packet data object (col. 11, line 60-64), wherein 
(a) the data artifact packet data object is generated based at least in part on an observable packet data object, and (b) the observable packet data object is an XML, document generated based at least in part on parsing a message received from a source system (col. 11, line 60-64); 
automatically storing, by the computing entity, each data artifact packet data object in a database, wherein each data artifact packet data object is identifiable by the corresponding entity identifier  (col. 11, line 60- col. 12, line 12); 
automatically detecting, by the computing entity, a user interaction event corresponding to a first entity identifier  (col. 12, lines 13-40); 
responsive to detecting the user interaction event corresponding to the first entity identifier, automatically retrieving, by the computing entity, a plurality of data artifact packet data objects corresponding to the first entity identifier; and providing, by the computing entity, each of the plurality of data artifact packet data objects corresponding to the first entity identifier to an ingestion processing module for processing (col. 12, lines 13-45).

As to claim 2, Mirhaji discloses a method of claim 1, wherein (a) the user interaction event authenticates a user by a portal via which the user may access data corresponding to the first entity identifier and (b) the user is an owner corresponding to the first entity identifier (col. 4, lines 9-22).

As to claim 3, Mirhaji discloses a method of claim 1, wherein (a) the user interaction event authenticates a user by a portal via which the user may access data corresponding to the first entity identifier and (b) the user has a relationship defined within a graph-based domain ontology with an entity that is an owner corresponding to the first entity identifier(col. 14, lines 16-43).

As to claim 4, Mirhaji discloses a method of claim 3, wherein detection of the user interaction event comprises: determining that the user has been authenticated by the portal; identifying one or more relationships of which the user is a participant based at least in part on an entity identifier corresponding to the user; and determining, based at least in part on the one or more relationships, that the user has access to data corresponding to the first entity identifier (col. 14, lines 16-43).

As to claim 5, Mirhaji discloses a method of claim 4, wherein the one or more relationships are identified based at least in part on a graph data structure (e.g., relationship graph) based at least in part on the graph-based domain ontology (col. 13, lines 61-col. 14, line 15).

As to claim 6, Mirhaji discloses a method of claim 1, wherein the user interaction event is detected based at least in part on historical behavior of one or more users having access to data corresponding to the first entity identifier (col. 28, lines 4-20).

As to claim 7, Mirhaji discloses a method of claim 1, wherein the ingestion processing module processes each of the plurality of data artifact packet data objects corresponding to the first entity identifier to generate data transfer objects for use in performing a database update function (col. 45, lines 38-51).

As to claim 8, Mirhaji discloses a method of claim 1 further comprising, for each of the plurality of data artifact packet data objects: 
automatically generating a container tree data structure comprising a data artifact packet container node as a root node (col. 48, lines 1-9, col. 50, line s16-30), wherein 
(a) the container tree data structure is generated based at least in part on the data artifact packet data object(col. 48, lines 1-9, col. 50, line s16-30), 
(b) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object(col. 48, lines 1-9, col. 50, line s16-30), and 
(c) each container node of the plurality of container nodes corresponds to one pair of a plurality of observable-value pairs (col. 48, lines 1-9, col. 50, line s16-30); 
automatically traversing the container tree data structure in a depth-first traversal to generate a data transfer object for each of container node of the plurality of container nodes (col. 46, lines 28-62), wherein each data transfer object corresponds to one pair of the plurality of observable-value pairs (col. 48, lines 1-9, col. 50, line s16-30); and 
automatically providing, by the computing entity, at least one of the plurality of data transfer objects for use in performing a database update function (col. 48, lines 1-9, col. 50, line s16-30).

As to claim 9, Mirhaji discloses a method of claim 8, wherein automatically generating the container tree data structure comprises: 
determining a type of container node for an observable-value pair of the plurality of observable-value pairs based at least in part on a graph-based domain ontology (col. 14, lines 16-43); 
determining whether a container node having the determined type is present in the container tree data structure (fig. 31); and 
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable-value pair in the container node (fig. 7-8).

As to claim 10, Mirhaji discloses a method of claim 8, wherein automatically generating the container tree data structure comprises: 
determining a type of container node for an observable-value pair of the plurality of observable-value pairs based at least in part on a graph-based domain ontology (col. 14, lines 16-43, fig. 7-8 and 31); 
determining whether a container node having the determined type is present in the container tree data structure; and responsive to determining that a container node having the determined type is not present in the container tree data structure: 
(a) constructing the container node having the determine type, (b) inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology, and (c) storing the observable-value pair in the container node (col. 14, lines 16-43, fig. 7-8 and 31).

As to claims 11-28, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153